
	
		II
		111th CONGRESS
		2d Session
		S. 3853
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Carper (for himself,
			 Mr. Warner, Mr.
			 Akaka, Ms. Collins,
			 Mr. Voinovich, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To modernize and refine the requirements of the
		  Government Performance and Results Act of 1993, to require quarterly
		  performance reviews of Federal policy and management priorities, to establish
		  Chief Operating Officers, Performance Improvement Officers, and the Performance
		  Improvement Council, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the GPRA Modernization Act of
			 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Strategic planning amendments.
					Sec. 3. Performance planning amendments.
					Sec. 4. Performance reporting amendments.
					Sec. 5. Federal Government and agency priority
				goals.
					Sec. 6. Quarterly priority progress reviews and use of
				performance information.
					Sec. 7. Transparency of Federal Government programs, priority
				goals, and results.
					Sec. 8. Agency Chief Operating Officers.
					Sec. 9. Agency Performance Improvement Officers and the
				Performance Improvement Council.
					Sec. 10. Format of performance plans and reports.
					Sec. 11. Reducing duplicative and outdated agency
				reporting.
					Sec. 12. Performance management skills and
				competencies.
					Sec. 13. Technical and conforming amendments.
					Sec. 14. Implementation of this Act.
					Sec. 15. Congressional oversight and legislation.
				
			2.Strategic
			 planning amendmentsChapter 3
			 of title 5, United States Code, is amended by striking section 306 and
			 inserting the following:
			
				306.Agency
				strategic plans
					(a)Not later than the first Monday in February
				of any year following the year in which the term of the President commences
				under section 101 of title 3, the head of each agency shall make available on
				the public website of the agency a strategic plan and notify the President and
				Congress of its availability. Such plan shall contain—
						(1)a comprehensive
				mission statement covering the major functions and operations of the
				agency;
						(2)general goals and
				objectives, including outcome-oriented goals, for the major functions and
				operations of the agency;
						(3)a description of
				how any goals and objectives contribute to the Federal Government priority
				goals required by section 1120(a) of title 31;
						(4)a description of
				how the goals and objectives are to be achieved, including—
							(A)a description of
				the operational processes, skills and technology, and the human, capital,
				information, and other resources required to achieve those goals and
				objectives; and
							(B)a description of
				how the agency is working with other agencies to achieve its goals and
				objectives as well as relevant Federal Government priority goals;
							(5)a description of
				how the goals and objectives incorporate views and suggestions obtained through
				congressional consultations required under subsection (d);
						(6)a description of
				how the performance goals provided in the plan required by section 1115(a) of
				title 31, including the agency priority goals required by section 1120(b) of
				title 31, if applicable, contribute to the general goals and objectives in the
				strategic plan;
						(7)an identification
				of those key factors external to the agency and beyond its control that could
				significantly affect the achievement of the general goals and objectives;
				and
						(8)a description of
				the program evaluations used in establishing or revising general goals and
				objectives, with a schedule for future program evaluations to be
				conducted.
						(b)The strategic
				plan shall cover a period of not less than 4 years following the fiscal year in
				which the plan is submitted. As needed, the head of the agency may make
				adjustments to the strategic plan to reflect significant changes in the
				environment in which the agency is operating, with appropriate notification of
				Congress.
					(c)The performance
				plan required by section 1115(b) of title 31 shall be consistent with the
				agency’s strategic plan. A performance plan may not be submitted for a fiscal
				year not covered by a current strategic plan under this section.
					(d)When developing
				or making adjustments to a strategic plan, the agency shall consult
				periodically with the Congress, including majority and minority views from the
				appropriate authorizing, appropriations, and oversight committees, and shall
				solicit and consider the views and suggestions of those entities potentially
				affected by or interested in such a plan. The agency shall consult with the
				appropriate committees of Congress at least once every 2 years.
					(e)The functions and
				activities of this section shall be considered to be inherently governmental
				functions. The drafting of strategic plans under this section shall be
				performed only by Federal employees.
					(f)For purposes of
				this section the term agency means an Executive agency defined
				under section 105, but does not include the Central Intelligence Agency, the
				Government Accountability Office, the United States Postal Service, and the
				Postal Regulatory
				Commission.
					.
		3.Performance
			 planning amendmentsChapter 11
			 of title 31, United States Code, is amended by striking section 1115 and
			 inserting the following:
			
				1115.Federal
				Government and agency performance plans
					(a)Federal
				Government performance plansIn carrying out the provisions of
				section 1105(a)(28), the Director of the Office of Management and Budget shall
				coordinate with agencies to develop the Federal Government performance plan. In
				addition to the submission of such plan with each budget of the United States
				Government, the Director of the Office of Management and Budget shall ensure
				that all information required by this subsection is concurrently made available
				on the website provided under section 1122 and updated periodically, but no
				less than annually. The Federal Government performance plan shall—
						(1)establish Federal
				Government performance goals to define the level of performance to be achieved
				during the year in which the plan is submitted and the next fiscal year for
				each of the Federal Government priority goals required under section 1120(a) of
				this title;
						(2)identify the
				agencies, organizations, program activities, regulations, tax expenditures,
				policies, and other activities contributing to each Federal Government
				performance goal during the current fiscal year;
						(3)for each Federal
				Government performance goal, identify a lead Government official who shall be
				responsible for coordinating the efforts to achieve the goal;
						(4)establish common
				Federal Government performance indicators with quarterly targets to be used in
				measuring or assessing—
							(A)overall progress
				toward each Federal Government performance goal; and
							(B)the individual
				contribution of each agency, organization, program activity, regulation, tax
				expenditure, policy, and other activity identified under paragraph (2);
							(5)establish clearly
				defined quarterly milestones; and
						(6)identify major
				management challenges that are Governmentwide or crosscutting in nature and
				describe plans to address such challenges, including relevant performance
				goals, performance indicators, and milestones.
						(b)Agency
				performance plansNot later than the first Monday in February of
				each year, the head of each agency shall make available on a public website of
				the agency, and notify the President and the Congress of its availability, a
				performance plan covering each program activity set forth in the budget of such
				agency. Such plan shall—
						(1)establish
				performance goals to define the level of performance to be achieved during the
				year in which the plan is submitted and the next fiscal year;
						(2)express such
				goals in an objective, quantifiable, and measurable form unless authorized to
				be in an alternative form under subsection (c);
						(3)describe how the
				performance goals contribute to—
							(A)the general goals
				and objectives established in the agency’s strategic plan required by section
				306(a)(2) of title 5; and
							(B)any of the
				Federal Government performance goals established in the Federal Government
				performance plan required by subsection (a)(1);
							(4)identify among
				the performance goals those which are designated as agency priority goals as
				required by section 1120(b) of this title, if applicable;
						(5)provide a
				description of how the performance goals are to be achieved, including—
							(A)the operation
				processes, training, skills and technology, and the human, capital,
				information, and other resources and strategies required to meet those
				performance goals;
							(B)clearly defined
				milestones;
							(C)an identification
				of the organizations, program activities, regulations, policies, and other
				activities that contribute to each performance goal, both within and external
				to the agency;
							(D)a description of
				how the agency is working with other agencies to achieve its performance goals
				as well as relevant Federal Government performance goals; and
							(E)an identification
				of the agency officials responsible for the achievement of each performance
				goal, who shall be known as goal leaders;
							(6)establish a
				balanced set of performance indicators to be used in measuring or assessing
				progress toward each performance goal, including, as appropriate, customer
				service, efficiency, output, and outcome indicators;
						(7)provide a basis
				for comparing actual program results with the established performance
				goals;
						(8)a description of
				how the agency will ensure the accuracy and reliability of the data used to
				measure progress towards its performance goals, including an identification
				of—
							(A)the means to be
				used to verify and validate measured values;
							(B)the sources for
				the data;
							(C)the level of
				accuracy required for the intended use of the data;
							(D)any limitations
				to the data at the required level of accuracy; and
							(E)how the agency
				will compensate for such limitations if needed to reach the required level of
				accuracy;
							(9)describe major
				management challenges the agency faces and identify—
							(A)planned actions
				to address such challenges;
							(B)performance
				goals, performance indicators, and milestones to measure progress toward
				resolving such challenges; and
							(C)the agency
				official responsible for resolving such challenges; and
							(10)identify
				low-priority program activities based on an analysis of their contribution to
				the mission and goals of the agency and include an evidence-based justification
				for designating a program activity as low priority.
						(c)Alternative
				formIf an agency, in consultation with the Director of the
				Office of Management and Budget, determines that it is not feasible to express
				the performance goals for a particular program activity in an objective,
				quantifiable, and measurable form, the Director of the Office of Management and
				Budget may authorize an alternative form. Such alternative form shall—
						(1)include separate
				descriptive statements of—
							(A)(i)a minimally effective
				program; and
								(ii)a successful program; or
								(B)such alternative
				as authorized by the Director of the Office of Management and Budget, with
				sufficient precision and in such terms that would allow for an accurate,
				independent determination of whether the program activity’s performance meets
				the criteria of the description; or
							(2)state why it is
				infeasible or impractical to express a performance goal in any form for the
				program activity.
						(d)Treatment of
				program activitiesFor the purpose of complying with this
				section, an agency may aggregate, disaggregate, or consolidate program
				activities, except that any aggregation or consolidation may not omit or
				minimize the significance of any program activity constituting a major function
				or operation for the agency.
					(e)AppendixAn
				agency may submit with an annual performance plan an appendix covering any
				portion of the plan that—
						(1)is specifically
				authorized under criteria established by an Executive order to be kept secret
				in the interest of national defense or foreign policy; and
						(2)is properly
				classified pursuant to such Executive order.
						(f)Inherently
				governmental functionsThe functions and activities of this
				section shall be considered to be inherently governmental functions. The
				drafting of performance plans under this section shall be performed only by
				Federal employees.
					(g)Chief Human
				Capital OfficersWith respect to each agency with a Chief Human
				Capital Officer, the Chief Human Capital Officer shall prepare that portion of
				the annual performance plan described under subsection (b)(5)(A).
					(h)DefinitionsFor
				purposes of this section and sections 1116 through 1125, and sections 9703 and
				9704, the term—
						(1)agency
				has the same meaning as such term is defined under section 306(f) of title
				5;
						(2)crosscutting
				means across organizational (such as agency) boundaries;
						(3)customer
				service measure means an assessment of service delivery to a customer,
				client, citizen, or other recipient, which can include an assessment of
				quality, timeliness, and satisfaction among other factors;
						(4)efficiency
				measure means a ratio of a program activity’s inputs (such as costs or
				hours worked by employees) to its outputs (amount of products or services
				delivered) or outcomes (the desired results of a program);
						(5)major
				management challenge means programs or management functions, within or
				across agencies, that have greater vulnerability to waste, fraud, abuse, and
				mismanagement (such as issues identified by the Government Accountability
				Office as high risk or issues identified by an Inspector General) where a
				failure to perform well could seriously affect the ability of an agency or the
				Government to achieve its mission or goals;
						(6)milestone
				means a scheduled event signifying the completion of a major deliverable or a
				set of related deliverables or a phase of work;
						(7)outcome
				measure means an assessment of the results of a program activity
				compared to its intended purpose;
						(8)output
				measure means the tabulation, calculation, or recording of activity or
				effort that can be expressed in a quantitative or qualitative manner;
						(9)performance
				goal means a target level of performance expressed as a tangible,
				measurable objective, against which actual achievement can be compared,
				including a goal expressed as a quantitative standard, value, or rate;
						(10)performance
				indicator means a particular value or characteristic used to measure
				output or outcome;
						(11)program
				activity means a specific activity or project as listed in the program
				and financing schedules of the annual budget of the United States Government;
				and
						(12)program
				evaluation means an assessment, through objective measurement and
				systematic analysis, of the manner and extent to which Federal programs achieve
				intended
				objectives.
						.
		4.Performance
			 reporting amendmentsChapter
			 11 of title 31, United States Code, is amended by striking section 1116 and
			 inserting the following:
			
				1116.Agency
				performance reporting
					(a)The head of each
				agency shall make available on a public website of the agency an update on
				agency performance.
					(b)(1)Each update shall
				compare actual performance achieved with the performance goals established in
				the agency performance plan under section 1115(b) and shall occur no less than
				150 days after the end of each fiscal year, with more frequent updates of
				actual performance on indicators that provide data of significant value to the
				Government, Congress, or program partners at a reasonable level of
				administrative burden.
						(2)If performance goals are specified in
				an alternative form under section 1115(c), the results shall be described in
				relation to such specifications, including whether the performance failed to
				meet the criteria of a minimally effective or successful program.
						(c)Each update
				shall—
						(1)review the
				success of achieving the performance goals and include actual results for the 5
				preceding fiscal years;
						(2)evaluate the
				performance plan for the current fiscal year relative to the performance
				achieved toward the performance goals during the period covered by the
				update;
						(3)explain and
				describe where a performance goal has not been met (including when a program
				activity’s performance is determined not to have met the criteria of a
				successful program activity under section 1115(c)(1)(A)(ii) or a corresponding
				level of achievement if another alternative form is used)—
							(A)why the goal was
				not met;
							(B)those plans and
				schedules for achieving the established performance goal; and
							(C)if the
				performance goal is impractical or infeasible, why that is the case and what
				action is recommended;
							(4)describe the use
				and assess the effectiveness in achieving performance goals of any waiver under
				section 9703 of this title;
						(5)include a review
				of the performance goals and evaluation of the performance plan relative to the
				agency’s strategic human capital management;
						(6)describe how the
				agency ensures the accuracy and reliability of the data used to measure
				progress towards its performance goals, including an identification of—
							(A)the means used to
				verify and validate measured values;
							(B)the sources for
				the data;
							(C)the level of
				accuracy required for the intended use of the data;
							(D)any limitations
				to the data at the required level of accuracy; and
							(E)how the agency
				has compensated for such limitations if needed to reach the required level of
				accuracy; and
							(7)include the
				summary findings of those program evaluations completed during the period
				covered by the update.
						(d)If an agency
				performance update includes any program activity or information that is
				specifically authorized under criteria established by an Executive Order to be
				kept secret in the interest of national defense or foreign policy and is
				properly classified pursuant to such Executive Order, the head of the agency
				shall make such information available in the classified appendix provided under
				section 1115(e).
					(e)The functions and
				activities of this section shall be considered to be inherently governmental
				functions. The drafting of agency performance updates under this section shall
				be performed only by Federal
				employees.
					.
		5.Federal
			 Government and agency priority goalsChapter 11 of title 31, United States Code,
			 is amended by adding after section 1119 the following:
			
				1120.Federal
				Government and agency priority goals
					(a)Federal
				government priority goals
						(1)The Director of
				the Office of Management and Budget shall coordinate with agencies to develop
				priority goals to improve the performance and management of the Federal
				Government. Such Federal Government priority goals shall include—
							(A)outcome-oriented
				goals covering a limited number of crosscutting policy areas; and
							(B)goals for
				management improvements needed across the Federal Government, including—
								(i)financial
				management;
								(ii)human capital
				management;
								(iii)information
				technology management;
								(iv)procurement and
				acquisition management; and
								(v)real property
				management;
								(2)The Federal
				Government priority goals shall be long-term in nature. At a minimum, the
				Federal Government priority goals shall be updated or revised every 4 years and
				made publicly available concurrently with the submission of the budget of the
				United States Government made in the first full fiscal year following any year
				in which the term of the President commences under section 101 of title 3. As
				needed, the Director of the Office of Management and Budget may make
				adjustments to the Federal Government priority goals to reflect significant
				changes in the environment in which the Federal Government is operating, with
				appropriate notification of Congress.
						(3)When developing
				or making adjustments to Federal Government priority goals, the Director of the
				Office of Management and Budget shall consult periodically with the Congress,
				including obtaining majority and minority views from—
							(A)the Committees on
				Appropriations of the Senate and the House of Representatives;
							(B)the Committees on
				the Budget of the Senate and the House of Representatives;
							(C)the Committee on
				Homeland Security and Governmental Affairs of the Senate;
							(D)the Committee on
				Oversight and Government Reform of the House of Representatives;
							(E)the Committee on
				Finance of the Senate;
							(F)the Committee on
				Ways and Means of the House of Representatives; and
							(G)any other
				committees as determined appropriate;
							(4)The Director of
				the Office of Management and Budget shall consult with the appropriate
				committees of Congress at least once every 2 years.
						(5)The Director of
				the Office of Management and Budget shall make information about the Federal
				Government priority goals available on the website described under section 1122
				of this title.
						(6)The Federal
				Government performance plan required under section 1115(a) of this title shall
				be consistent with the Federal Government priority goals.
						(b)Agency priority
				goals
						(1)Every 2 years,
				the head of each agency listed in section 901(b) of this title, or as otherwise
				determined by the Director of the Office of Management and Budget, shall
				identify agency priority goals from among the performance goals of the agency.
				The Director of the Office of Management and Budget shall determine the total
				number of agency priority goals across the Government, and the number to be
				developed by each agency. The agency priority goals shall—
							(A)reflect the
				highest priorities of the agency, as determined by the head of the agency and
				informed by the Federal Government priority goals provided under subsection (a)
				and the consultations with Congress and other interested parties required by
				section 306(d) of title 5;
							(B)have ambitious
				targets that can be achieved within a 2-year period;
							(C)have a clearly
				identified agency official, known as a goal leader, who is responsible for the
				achievement of each agency priority goal;
							(D)have interim
				quarterly targets for performance indicators if more frequent updates of actual
				performance provides data of significant value to the Government, Congress, or
				program partners at a reasonable level of administrative burden; and
							(E)have clearly
				defined quarterly milestones.
							(2)If an agency
				priority goal includes any program activity or information that is specifically
				authorized under criteria established by an Executive order to be kept secret
				in the interest of national defense or foreign policy and is properly
				classified pursuant to such Executive order, the head of the agency shall make
				such information available in the classified appendix provided under section
				1115(e).
						(c)The functions and
				activities of this section shall be considered to be inherently governmental
				functions. The development of Federal Government and agency priority goals
				shall be performed only by Federal
				employees.
					.
		6.Quarterly
			 priority progress reviews and use of performance informationChapter 11 of title 31, United States Code,
			 is amended by adding after section 1120 (as added by section 5 of this Act) the
			 following:
			
				1121.Quarterly
				priority progress reviews and use of performance information
					(a)Use of
				performance information To achieve Federal government priority
				goalsNot less than quarterly, the Director of the Office of
				Management and Budget, with the support of the Performance Improvement Council,
				shall—
						(1)for each Federal
				Government priority goal required by section 1120(a) of this title, review with
				the appropriate lead Government official the progress achieved during the most
				recent quarter, overall trend data, and the likelihood of meeting the planned
				level of performance;
						(2)include in such
				reviews officials from the agencies, organizations, and program activities that
				contribute to the accomplishment of each Federal Government priority
				goal;
						(3)assess whether
				agencies, organizations, program activities, regulations, tax expenditures,
				policies, and other activities are contributing as planned to each Federal
				Government priority goal;
						(4)categorize the
				Federal Government priority goals by risk of not achieving the planned level of
				performance; and
						(5)for the Federal
				Government priority goals at greatest risk of not meeting the planned level of
				performance, identify prospects and strategies for performance improvement,
				including any needed changes to agencies, organizations, program activities,
				regulations, tax expenditures, policies or other activities.
						(b)Agency use of
				performance information To achieve agency priority goalsNot less
				than quarterly, at each agency required to develop agency priority goals
				required by section 1120(b) of this title, the head of the agency and Chief
				Operating Officer, with the support of the agency Performance Improvement
				Officer, shall—
						(1)for each agency
				priority goal, review with the appropriate goal leader the progress achieved
				during the most recent quarter, overall trend data, and the likelihood of
				meeting the planned level of performance;
						(2)coordinate with
				relevant personnel within and outside the agency who contribute to the
				accomplishment of each agency priority goal;
						(3)assess whether
				relevant organizations, program activities, regulations, policies, and other
				activities are contributing as planned to the agency priority goals;
						(4)categorize agency
				priority goals by risk of not achieving the planned level of performance;
				and
						(5)for agency
				priority goals at greatest risk of not meeting the planned level of
				performance, identify prospects and strategies for performance improvement,
				including any needed changes to agency program activities, regulations,
				policies, or other
				activities.
						.
		7.Transparency of
			 Federal government programs, priority goals, and resultsChapter 11 of title 31, United States Code,
			 is amended by adding after section 1121 (as added by section 6 of this Act) the
			 following:
			
				1122.Transparency
				of programs, priority goals, and results
					(a)Transparency of
				agency programs
						(1)In
				generalNot later than October 1, 2012, the Office of Management
				and Budget shall—
							(A)ensure the
				effective operation of a single website;
							(B)at a minimum,
				update the website on a quarterly basis; and
							(C)include on the
				website information about each program identified by the agencies.
							(2)InformationInformation
				for each program described under paragraph (1) shall include—
							(A)an identification
				of how the agency defines the term program, consistent with
				guidance provided by the Director of the Office of Management and Budget,
				including the program activities that are aggregated, disaggregated, or
				consolidated to be considered a program by the agency;
							(B)a description of
				the purposes of the program and the contribution of the program to the mission
				and goals of the agency; and
							(C)an identification
				of funding for the current fiscal year and previous 2 fiscal years.
							(b)Transparency of
				agency priority goals and resultsThe head of each agency
				required to develop agency priority goals shall make information about each
				agency priority goal available to the Office of Management and Budget for
				publication on the website, with the exception of any information covered by
				section 1120(b)(2) of this title. In addition to an identification of each
				agency priority goal, the website shall also consolidate information about each
				agency priority goal, including—
						(1)a description of
				how the agency incorporated any views and suggestions obtained through
				congressional consultations about the agency priority goal;
						(2)an identification
				of key factors external to the agency and beyond its control that could
				significantly affect the achievement of the agency priority goal;
						(3)a description of
				how each agency priority goal will be achieved, including—
							(A)the strategies
				and resources required to meet the priority goal;
							(B)clearly defined
				milestones;
							(C)the
				organizations, program activities, regulations, policies, and other activities
				that contribute to each goal, both within and external to the agency;
							(D)how the agency is
				working with other agencies to achieve the goal; and
							(E)an identification
				of the agency official responsible for achieving the priority goal;
							(4)the performance
				indicators to be used in measuring or assessing progress;
						(5)a description of
				how the agency ensures the accuracy and reliability of the data used to measure
				progress towards the priority goal, including an identification of—
							(A)the means used to
				verify and validate measured values;
							(B)the sources for
				the data;
							(C)the level of
				accuracy required for the intended use of the data;
							(D)any limitations
				to the data at the required level of accuracy; and
							(E)how the agency
				has compensated for such limitations if needed to reach the required level of
				accuracy;
							(6)the results
				achieved during the most recent quarter and overall trend data compared to the
				planned level of performance;
						(7)an assessment of
				whether relevant organizations, program activities, regulations, policies, and
				other activities are contributing as planned;
						(8)an identification
				of the agency priority goals at risk of not achieving the planned level of
				performance; and
						(9)any prospects or
				strategies for performance improvement.
						(c)Transparency of
				Federal government priority goals and resultsThe Director of the
				Office of Management and Budget shall also make available on the
				website—
						(1)a brief
				description of each of the Federal Government priority goals required by
				section 1120(a) of this title;
						(2)a description of
				how the Federal Government priority goals incorporate views and suggestions
				obtained through congressional consultations;
						(3)the Federal
				Government performance goals and performance indicators associated with each
				Federal Government priority goal as required by section 1115(a) of this
				title;
						(4)an identification
				of the lead Government official for each Federal Government performance
				goal;
						(5)the results
				achieved during the most recent quarter and overall trend data compared to the
				planned level of performance;
						(6)an identification
				of the agencies, organizations, program activities, regulations, tax
				expenditures, policies, and other activities that contribute to each Federal
				Government priority goal;
						(7)an assessment of
				whether relevant agencies, organizations, program activities, regulations, tax
				expenditures, policies, and other activities are contributing as
				planned;
						(8)an identification
				of the Federal Government priority goals at risk of not achieving the planned
				level of performance; and
						(9)any prospects or
				strategies for performance improvement.
						(d)Information on
				websiteThe information made available on the website under this
				section shall be readily accessible and easily found on the Internet by the
				public and members and committees of Congress. Such information shall also be
				presented in a searchable, machine-readable format. The Director of the Office
				of Management and Budget shall issue guidance to ensure that such information
				is provided in a way that presents a coherent picture of all Federal programs,
				and the performance of the Federal Government as well as individual
				agencies.
					.
		8.Agency Chief
			 Operating OfficersChapter 11
			 of title 31, United States Code, is amended by adding after section 1122 (as
			 added by section 7 of this Act) the following:
			
				1123.Chief
				Operating Officers
					(a)EstablishmentAt
				each agency, the deputy head of agency, or equivalent, shall be the Chief
				Operating Officer of the agency.
					(b)FunctionEach
				Chief Operating Officer shall be responsible for improving the management and
				performance of the agency, and shall—
						(1)provide overall
				organization management to improve agency performance and achieve the mission
				and goals of the agency through the use of strategic and performance planning,
				measurement, analysis, regular assessment of progress, and use of performance
				information to improve the results achieved;
						(2)advise and assist
				the head of agency in carrying out the requirements of sections 1115 through
				1122 of this title and section 306 of title 5;
						(3)oversee
				agency-specific efforts to improve management functions within the agency and
				across Government; and
						(4)coordinate and
				collaborate with relevant personnel within and external to the agency who have
				a significant role in contributing to and achieving the mission and goals of
				the agency, such as the Chief Financial Officer, Chief Human Capital Officer,
				Chief Acquisition Officer/Senior Procurement Executive, Chief Information
				Officer, and other line of business chiefs at the
				agency.
						.
		9.Agency
			 Performance Improvement Officers and the Performance Improvement
			 CouncilChapter 11 of title
			 31, United States Code, is amended by adding after section 1123 (as added by
			 section 8 of this Act) the following:
			
				1124.Performance
				Improvement Officers and the Performance Improvement Council
					(a)Performance
				improvement officers
						(1)EstablishmentAt
				each agency, the head of the agency, in consultation with the agency Chief
				Operating Officer, shall designate a senior executive of the agency as the
				agency Performance Improvement Officer.
						(2)FunctionEach
				Performance Improvement Officer shall report directly to the Chief Operating
				Officer. Subject to the direction of the Chief Operating Officer, each
				Performance Improvement Officer shall—
							(A)advise and assist
				the head of the agency and the Chief Operating Officer to ensure that the
				mission and goals of the agency are achieved through strategic and performance
				planning, measurement, analysis, regular assessment of progress, and use of
				performance information to improve the results achieved;
							(B)advise the head
				of the agency and the Chief Operating Officer on the selection of agency goals,
				including opportunities to collaborate with other agencies on common
				goals;
							(C)assist the head
				of the agency and the Chief Operating Officer in overseeing the implementation
				of the agency strategic planning, performance planning, and reporting
				requirements provided under sections 1115 through 1122 of this title and
				sections 306 of title 5, including the contributions of the agency to the
				Federal Government priority goals;
							(D)support the head
				of agency and the Chief Operating Officer in the conduct of regular reviews of
				agency performance, including at least quarterly reviews of progress achieved
				toward agency priority goals, if applicable;
							(E)assist the head
				of the agency and the Chief Operating Officer in the development and use within
				the agency of performance measures in personnel performance appraisals, and, as
				appropriate, other agency personnel and planning processes and assessments;
				and
							(F)ensure that
				agency progress toward the achievement of all goals is communicated to leaders,
				managers, and employees in the agency and Congress, and made available on a
				public website of the agency.
							(b)Performance
				improvement council
						(1)EstablishmentThere
				is established a Performance Improvement Council, consisting of—
							(A)the Deputy
				Director for Management of the Office of Management and Budget, who shall act
				as chairperson of the Council;
							(B)the Performance
				Improvement Officer from each agency defined in section 901(b) of this
				title;
							(C)other Performance
				Improvement Officers as determined appropriate by the chairperson; and
							(D)other individuals
				as determined appropriate by the chairperson.
							(2)FunctionThe
				Performance Improvement Council shall—
							(A)be convened by
				the chairperson or the designee of the chairperson, who shall preside at the
				meetings of the Performance Improvement Council, determine its agenda, direct
				its work, and establish and direct subgroups of the Performance Improvement
				Council, as appropriate, to deal with particular subject matters;
							(B)assist the
				Director of the Office of Management and Budget to improve the performance of
				the Federal Government and achieve the Federal Government priority
				goals;
							(C)assist the
				Director of the Office of Management and Budget in implementing the planning,
				reporting, and use of performance information requirements related to the
				Federal Government priority goals provided under sections 1115, 1120, 1121, and
				1122 of this title;
							(D)work to resolve
				specific Governmentwide or crosscutting performance issues, as
				necessary;
							(E)facilitate the
				exchange among agencies of practices that have led to performance improvements
				within specific programs, agencies, or across agencies;
							(F)coordinate with
				other interagency management councils;
							(G)seek advice and
				information as appropriate from nonmember agencies, particularly smaller
				agencies;
							(H)consider the
				performance improvement experiences of corporations, nonprofit organizations,
				foreign, State, and local governments, Government employees, public sector
				unions, and customers of Government services;
							(I)receive such
				assistance, information and advice from agencies as the Council may request,
				which agencies shall provide to the extent permitted by law; and
							(J)develop and
				submit to the Director of the Office of Management and Budget, or when
				appropriate to the President through the Director of the Office of Management
				and Budget, at times and in such formats as the chairperson may specify,
				recommendations to streamline and improve performance management policies and
				requirements.
							(3)Support
							(A)In
				generalThe Administrator of General Services shall provide
				administrative and other support for the Council to implement this
				section.
							(B)PersonnelThe
				heads of agencies with Performance Improvement Officers serving on the Council
				shall, as appropriate and to the extent permitted by law, provide at the
				request of the chairperson of the Performance Improvement Council up to 2
				personnel authorizations to serve at the direction of the
				chairperson.
							.
		10.Format of
			 performance plans and reports
			(a)Searchable,
			 machine-Readable plans and reportsFor fiscal year 2012 and each
			 fiscal year thereafter, each agency required to produce strategic plans,
			 performance plans, and performance updates in accordance with the amendments
			 made by this Act shall—
				(1)not incur
			 expenses for the printing of strategic plans, performance plans, and
			 performance reports for release external to the agency, except when providing
			 such documents to the Congress;
				(2)produce such
			 plans and reports in searchable, machine-readable formats; and
				(3)make such plans
			 and reports available on the website described under section 1122 of title 31,
			 United States Code.
				(b)Web-Based
			 performance planning and reporting
				(1)In
			 generalNot later than June 1, 2012, the Director of the Office
			 of Management and Budget shall issue guidance to agencies to provide concise
			 and timely performance information for publication on the website described
			 under section 1122 of title 31, United States Code, including, at a minimum,
			 all requirements of sections 1115 and 1116 of title 31, United States Code,
			 except for section 1115(e).
				(2)High-priority
			 goalsFor agencies required to develop agency priority goals
			 under section 1120(b) of title 31, United States Code, the performance
			 information required under this section shall be merged with the existing
			 information required under section 1122 of title 31, United States Code.
				(3)ConsiderationsIn
			 developing guidance under this subsection, the Director of the Office of
			 Management and Budget shall take into consideration the experiences of agencies
			 in making consolidated performance planning and reporting information available
			 on the website as required under section 1122 of title 31, United States
			 Code.
				11.Reducing
			 duplicative and outdated agency reporting
			(a)Budget
			 contentsSection 1105(a) of title 31, United States Code, is
			 amended—
				(1)by redesignating
			 second paragraph (33) as paragraph (35); and
				(2)by adding at the
			 end the following:
					
						(37)the list of
				plans and reports, as provided for under section 1125, that agencies identified
				for elimination or consolidation because the plans and reports are determined
				outdated or duplicative of other required plans and
				reports.
						.
				(b)Elimination of
			 unnecessary agency reportingChapter 11 of title 31, United
			 States Code, is further amended by adding after section 1124 (as added by
			 section 9 of this Act) the following:
				
					1125.Elimination
				of unnecessary agency reporting
						(a)Agency
				identification of unnecessary reportsAnnually, based on guidance
				provided by the Director of the Office of Management and Budget, the Chief
				Operating Officer at each agency shall—
							(1)compile a list
				that identifies all plans and reports the agency produces for Congress, in
				accordance with statutory requirements or as directed in congressional
				reports;
							(2)analyze the list
				compiled under paragraph (1), identify which plans and reports are outdated or
				duplicative of other required plans and reports, and refine the list to include
				only the plans and reports identified to be outdated or duplicative;
							(3)consult with the
				congressional committees that receive the plans and reports identified under
				paragraph (2) to determine whether those plans and reports are no longer useful
				to the committees and could be eliminated or consolidated with other plans and
				reports; and
							(4)provide a total
				count of plans and reports compiled under paragraph (1) and the list of
				outdated and duplicative reports identified under paragraph (2) to the Director
				of the Office of Management and Budget.
							(b)Plans and
				reports
							(1)First
				yearDuring the first year of implementation of this section, the
				list of plans and reports identified by each agency as outdated or duplicative
				shall be not less than 10 percent of all plans and reports identified under
				subsection (a)(1).
							(2)Subsequent
				yearsIn each year following the first year described under
				paragraph (1), the Director of the Office of Management and Budget shall
				determine the minimum percent of plans and reports to be identified as outdated
				or duplicative on each list of plans and reports.
							(c)Request for
				elimination of unnecessary reportsIn addition to including the
				list of plans and reports determined to be outdated or duplicative by each
				agency in the budget of the United States Government, as provided by section
				1105(a)(37), the Director of the Office of Management and Budget may
				concurrently submit to Congress legislation to eliminate or consolidate such
				plans and
				reports.
						.
			12.Performance
			 management skills and competencies
			(a)Performance
			 management skills and competenciesNot later than 1 year after
			 the date of enactment of this Act, the Director of the Office of Personnel
			 Management, in consultation with the Performance Improvement Council, shall
			 identify the key skills and competencies needed by Federal Government personnel
			 for developing goals, evaluating programs, and analyzing and using performance
			 information for the purpose of improving Government efficiency and
			 effectiveness.
			(b)Position
			 classificationsNot later than 2 years after the date of
			 enactment of this Act, based on the identifications under subsection (a), the
			 Director of the Office of Personnel Management shall incorporate, as
			 appropriate, such key skills and competencies into relevant position
			 classifications.
			(c)Incorporation
			 into existing agency trainingNot later than 2 years after the
			 enactment of this Act, the Director of the Office of Personnel Management shall
			 work with each agency, as defined under section 306(f) of title 5, United
			 States Code, to incorporate the key skills identified under subsection (a) into
			 training for relevant employees at each agency.
			13.Technical and
			 conforming amendments
			(a)The table of
			 contents for chapter 3 of title 5, United States Code, is amended by striking
			 the item relating to section 306 and inserting the following:
				
					
						306. Agency strategic
				plans.
					
					.
			(b)The table of
			 contents for chapter 11 of title 31, United States Code, is amended by striking
			 the items relating to section 1115 and 1116 and inserting the following:
				
					
						1115. Federal Government and
				agency performance plans.
						1116. Agency performance
				reporting.
					
					.
			(c)The table of
			 contents for chapter 11 of title 31, United States Code, is amended by adding
			 at the end the following:
				
					
						1120. Federal Government and
				agency priority goals.
						1121. Quarterly priority
				progress reviews and use of performance information.
						1122. Transparency of programs,
				priority goals, and results.
						1123. Chief Operating
				Officers.
						1124. Performance Improvement
				Officers and the Performance Improvement Council.
						1125. Elimination of
				unnecessary agency
				reporting.
					
					.
			14.Implementation
			 of this Act
			(a)Interim
			 planning and reporting
				(1)In
			 generalThe Director of the Office of Management and Budget shall
			 coordinate with agencies to develop interim Federal Government priority goals
			 and submit interim Federal Government performance plans consistent with the
			 requirements of this Act beginning with the submission of the fiscal year 2013
			 Budget of the United States Government.
				(2)RequirementsEach
			 agency shall—
					(A)not later than
			 February 6, 2012, make adjustments to its strategic plan to make the plan
			 consistent with the requirements of this Act;
					(B)prepare and
			 submit performance plans consistent with the requirements of this Act,
			 including the identification of agency priority goals, beginning with the
			 performance plan for fiscal year 2013; and
					(C)make performance
			 reporting updates consistent with the requirements of this Act beginning in
			 fiscal year 2012.
					(3)Quarterly
			 reviewsThe quarterly priority progress reviews required under
			 this Act shall begin—
					(A)with the first
			 full quarter beginning on or after the date of enactment of this Act for
			 agencies based on the agency priority goals contained in the Analytical
			 Perspectives volume of the Fiscal Year 2011 Budget of the United States
			 Government; and
					(B)with the quarter
			 ending June 30, 2012 for the interim Federal Government priority goals.
					(b)GuidanceThe
			 Director of the Office of Management and Budget shall prepare guidance for
			 agencies in carrying out the interim planning and reporting activities required
			 under subsection (a), in addition to other guidance as required for
			 implementation of this Act.
			15.Congressional
			 oversight and legislation
			(a)In
			 generalNothing in this Act shall be construed as limiting the
			 ability of Congress to establish, amend, suspend, or annul a goal of the
			 Federal Government or an agency.
			(b)GAO
			 Reviews
				(1)Interim
			 planning and reporting evaluationNot later than June 30, 2013,
			 the Comptroller General shall submit a report to Congress that includes—
					(A)an evaluation of
			 the implementation of the interim planning and reporting activities conducted
			 under section 14 of this Act; and
					(B)any
			 recommendations for improving implementation of this Act as determined
			 appropriate.
					(2)Implementation
			 evaluations
					(A)In
			 generalThe Comptroller General shall evaluate the implementation
			 of this Act subsequent to the interim planning and reporting activities
			 evaluated in the report submitted to Congress under paragraph (1).
					(B)Agency
			 implementation
						(i)EvaluationsThe
			 Comptroller General shall evaluate how implementation of this Act is affecting
			 performance management at the agencies described in section 901(b) of title 31,
			 United States Code, including whether performance management is being used by
			 those agencies to improve the efficiency and effectiveness of agency
			 programs.
						(ii)ReportsThe
			 Comptroller General shall submit to Congress—
							(I)an initial report
			 on the evaluation under clause (i), not later than September 30, 2015;
			 and
							(II)a subsequent
			 report on the evaluation under clause (i), not later than September 30,
			 2017.
							(C)Federal
			 government planning and reporting implementation
						(i)EvaluationsThe
			 Comptroller General shall evaluate the implementation of the Federal Government
			 priority goals, Federal Government performance plans and related reporting
			 required by this Act.
						(ii)ReportsThe
			 Comptroller General shall submit to Congress—
							(I)an initial report
			 on the evaluation under clause (i), not later than September 30, 2015;
			 and
							(II)subsequent
			 reports on the evaluation under clause (i), not later than September 30, 2017
			 and every 4 years thereafter.
							(D)RecommendationsThe
			 Comptroller General shall include in the reports required by subparagraphs (B)
			 and (C) any recommendations for improving implementation of this Act and for
			 streamlining the planning and reporting requirements of the Government
			 Performance and Results Act of 1993.
					
